240 Ga. 213 (1977)
240 S.E.2d 70
LOWE et al.
v.
FOWLER.
32319.
Supreme Court of Georgia.
Argued April 13, 1977.
Decided November 28, 1977.
Wyman C. Lowe, pro se.
Warren C. Fortson, David K. Watley, for appellee.
PER CURIAM.
Wyman C. Lowe, an unsuccessful candidate for representative in the United States House of Representatives from the fifth congressional district of Georgia, and several electors, appeal from the judgment adverse to them in their action contesting the election of Wyche Fowler as representative.
1. The appellants alleged that Wyche Fowler was ineligible to become a candidate for the office of representative because he did not resign as president of the council of the City of Atlanta prior to becoming a candidate. The appellants rely on § 2-202 (2) of the charter of the city (Ga. L. 1973, pp. 2188, 2195) which provides that the president of the council "[m]ust not hold or qualify for any other elective public office, . . ."
The trial judge did not rule upon the validity or meaning of this provision of the city charter, but held that the fact that Wyche Fowler was president of the Atlanta council did not disqualify him or make him ineligible to be a candidate for election to the United States House of Representatives, since the Constitution of the United *214 States, Art. I, Sec. 2, Clause 2 (Code § 1-103) provides the sole and exclusive qualifications which must be met by a candidate for election to the United States House of Representatives.
We agree with this conclusion of the trial judge. See Davis v. Adams, 400 U. S. 1203 (91 SC 1, 27 LE2d 20) (1970); Stack v. Adams, 315 FSupp. 1295 (1970); State v. Senner, 92 Ariz. 243 (375 P2d 728) (1962); State v. Swackhamer (Nev. Sup. Ct.), 521 P2d 568 (1974).
2. The trial judge found from the evidence that the election in which Wyche Fowler was elected as representative from the fifth congressional district of Georgia was "conducted in all respects in a legal and proper manner and the results and the consolidation of returns thereof are correct and should be confirmed." The appellants specified that no transcript of the proceedings should be included in the record. We must assume that the trial judge's conclusion was supported by the evidence.
3. There is no merit in any of the errors enumerated by the appellants.
Judgment affirmed. All the Justices concur.